841 P.2d 2 (1992)
116 Or. App. 379
In the Matter of Richard Paul Hill, a Child.
STATE ex rel JUVENILE DEPARTMENT OF COOS COUNTY, Respondent,
v.
Richard Paul HILL, Appellant.
J-1044; CA A67799.
Court of Appeals of Oregon.
Argued and Submitted July 15, 1992.
Decided November 12, 1992.
*3 Gary Babcock, Salem, argued the cause for appellant. On the brief were Sally L. Avera, Public Defender, and Irene B. Taylor, Deputy Public Defender, Salem.
Michael C. Livingston, Asst. Atty. Gen., Salem, argued the cause for respondent. With him on the brief were Charles S. Crookham, Atty. Gen., and Virginia L. Linder, Sol. Gen., Salem.
Before BUTTLER, P.J., and ROSSMAN and DE MUNIZ, JJ.
PER CURIAM.
Child appeals a juvenile court order of commitment asserting jurisdiction over him for sexual abuse of his two half-sisters. He contends that hearsay declarations of the elder of the sisters, who was held by the trial judge to be unavailable to testify, admitted under OEC 803(18a)(b)[1] should have been excluded, either because that statute unconstitutionally deprives him of his confrontation rights or because its corroboration requirements were not met. We affirm.
OEC 803(18a)(b) is constitutional. State v. Renly, 111 Or.App. 453, 458, 827 P.2d 1345 (1992).
Corroboration is not a constitutional requirement, Idaho v. Wright, 497 U.S. 805, 110 S.Ct. 3139, 111 L.Ed.2d 638 (1990), but is required to "ensure that an accused not be convicted solely on the basis of hearsay." State v. Renly, supra, 111 Or.App. at 463, 827 P.2d 1345. Corroborating evidence can include "a confession, an [eyewitness] account, physical evidence and evidence showing that the accused had access to the purported victim." 111 Or.App. at 463, 827 P.2d 1345. The evidence showed that child had access to the victims and that he admitted that "possibly his finger slipped" while helping the elder sister to wipe after going to the bathroom.[2] That was sufficient corroboration.
Affirmed.
NOTES
[1]  The 1989 version of the OEC is applicable to this appeal. OEC 803(18a) has since been amended. Or.Laws 1991, ch. 391, § 1.
[2]  Child's admission is not hearsay, OEC 801(4)(b)(A), so its use as corroborating evidence does not offend the purpose of "ensuring that an accused not be convicted solely on the basis of hearsay."